ARMED SERVICES BOARD OF CONTRACT APPEALS

Application Under the Equal Access          )
 to Justice Act of --                       )
                                            )
CI2, Inc.                                   )      ASBCA Nos. 56257, 56337, 59948
                                            )
Under Contract No. DAB NO l-03-C-0007       )

APPEARANCE FOR THE APPELLANT:                      Julie M. T. Walker, Esq.
                                                    Julie MT Walker Law Group, LLC
                                                    Atlanta, GA

APPEARANCES FOR THE GOVERNMENT:                    Raymond M. Saunders, Esq.
                                                    Army Chief Trial Attorney
                                                   MAJ Elinor J. Kim, JA
                                                    Trial Attorney

                               ORDER OF DISMISSAL

      This matter has been settled. Appellant's application for fees and expenses under
the Equal Access to Justice Act is dismissed with prejudice.

       Dated: 26 September 2017




                                                 Administrative Judge
                                                 Chairman
                                                 Armed Services Board
                                                 of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals on an application for fees and other expenses
incurred in connection with ASBCA Nos. 56257, 56337, 59948, Appeals of CI2, Inc.,
rendered in accordance with 5 U.S.C. § 504.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2